DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August .  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), to Korean Patent Application No. KR10-2019-0087087, filed July 19, 2019, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 9, 2021 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Objections
Claim 6 is objected to because the claim fails to include a period at the end of the claim.  Correction is required. 

Claims 8 and 18 are objected to for being dependent upon a rejected claim.  Correction is required. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In looking at the Specification, “a movement unit” includes corresponding structure of a motor and wheels, as reference in pages 10 and 13.  With respect to “an artificial intelligence module”, the Specification recites as corresponding structure of a combination of memory, processor and suitable software.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


Claims 2, 3, 5, 6, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "temporarily" in claims 2 and 12, as well as claims 3 and 13 because of their dependencies, is a relative term which renders the claim indefinite.  The term "temporarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

The term "neutral" in claims 2 and 12, as well as claims 3 and 13 because of their dependencies, is a relative term which renders the claim indefinite.  The term "neutral" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

Claims 5 and 15 recite the limitation "the found wall”.  There is insufficient antecedent basis for this limitation in the claims.  Corrections are required.

Claims 9 and 19 recite the limitation "the accommodation part sensor”.  There is insufficient antecedent basis for this limitation in the claims.  Corrections are required.

.

The term "accommodation" in claims 9 and 19 is a relative term which renders the claim indefinite.  The term "accommodation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.

Claim 11 recites, as well as claims 12-20 due to their dependencies, the limitation "the found parking area”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim 15 recites the limitation "the obstacle sensor”.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 10, 11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0108860, to Doane et al. (hereinafter Doane), in view of U.S. Patent Publication No. 2013/0218344, to Teng et al. (hereinafter Teng).

As per claim 1, and similarly with respect to claim 11, Doane discloses a cart robot which controls movement thereof in a movement restricted area (e.g. see paragraph 0002, wherein a robotic golf caddy is provided for following a golfer about a restricted area), the cart robot comprising: an obstacle sensor configured to sense an obstacle disposed around the cart robot (e.g. see Figs. 1-3 and paragraph 0179, wherein a sonar proximity sensor 410 is used to detect obstacles about the robot); a positioning sensor configured to receive a signal from a transmission module (e.g. see paragraph 0012, wherein the robot includes sensors to avoid obstacles; also see Fig. 3 and collision avoidance system 150 in conjunction with sensors 152); a movement unit configured to move the cart robot (e.g. see Fig. 3 and paragraph 0155, wherein the robot includes a driver system 200 for moving the robot); and a controller configured to control the movement unit (e.g. see Fig. 3 and paragraph 0117, wherein a processor 130 controls drive mechanism 140) to park the cart robot around the movement restricted area (e.g. see paragraph 0039, wherein the robot parks outside the restricted area when a golfer enters the restricted area).
Doane fails to disclose that the robot parks outside the restricted area when the positioning sensor receives data notifying that the cart robot enters the movement restricted area from the transmission module.  However, Teng teaches 

As per claim 6, and similarly with respect to claim 16, Doane, as modified by Teng, teaches the features of claims 1 and 11, respectively, and Doane further discloses further comprising a camera sensor configured to photograph a periphery of the cart robot and an artificial intelligence module configured to compare or analyze an image to generate description information, wherein the camera sensor captures an image of the periphery of the cart robot, and the controller inputs the captured image to the artificial intelligence module and then determines a movement restricted area or a parking area around the cart robot using the description information output by the artificial intelligence module (e.g. see paragraph 0016, wherein the robot further includes a camera which takes images and analysis such images (artificial intelligence) to determine the presence of an object)).  

As per claim 7, and similarly with respect to claim 17, Doane, as modified by Teng, teaches the features of claims 1 and 11, respectively, and Doane further wherein, while the cart robot is parked, the controller maintains a distance to an object in front, rear. left, or right of the cart robot at a preset distance or more (e.g. the Office notes that after the robot is parked and awaiting the golfer, once the golfer moves away from the robot the robot will follow to maintain a prescribed distance).  

As per claim 10, and similarly with respect to claim 20, Doane, as modified by Teng, teaches the features of claims 1 and 11, respectively, and Doane further discloses wherein, after the cart robot is parked, when the positioning sensor receives the data notifying that the cart robot enters the movement restricted area from the transmission module, the controller controls the positioning sensor to track a position of the transmission module and move the cart robot to follow the transmission module (e.g. the Office notes that after the robot is parked, and moved from the restricted area pursuant to Teng, the cart continues to monitor the user so as to move as the user moves from the restricted area).  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0108860, to Doane et al. (hereinafter Doane), in view of U.S. Patent Publication No. 2013/0218344, to Teng et al. (hereinafter Teng), and in further view of U.S. Patent Publication No. 2020/0249688, to Caussy et al. (hereinafter Caussy).

As per claim 4, and similarly with respect to claim 14, Doane, as modified by Teng, teaches the features of claims 1 and 11, respectively, but fails to teach wherein the positioning sensor searches for a parking beacon disposed around the movement restricted area, and the controller calculates a distance between the parking beacon and the cart robot and moves the cart robot to the parking beacon to park the cart robot.  However, Caussy teaches a docking station emitting a beacon to an autonomous robot to guide the robot to the docking station; the Office further notes that the robot and the docking station would be outside, or in some circumstances, around a restricted area (e.g. see Figs. 5 and 6A-E, and paragraph 0048).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous robot following system of Doane to include emitting beacon signals from a docking or parking station for the purpose of ensuring that the robot arrives at the parking station for the further purpose of maintaining charge of the robot.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0108860, to Doane et al. (hereinafter Doane), in view of U.S. Patent Publication No. 2013/0218344, to Teng et al. (hereinafter Teng), and in further view of U.S. Patent No. 10,710,633, to Carlson et al. (hereinafter Carlson).

As per claim 5, and similarly with respect to claim 15, Doane, as modified by Teng, teaches the features of claims 1 and 11, respectively, but fails to teach wherein the controller searches for a wall disposed nearby using the obstacle sensor and moves the cart robot to the found wall to park the cart robot.  However, Carlson teaches a robot utilizing an obstacle sensor that is configured to park adjacent a well section.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous robot following system of Doane to include parking the robot adjacent a wall portion for the purpose of placing the robot in a discrete un-obstructing area.

Allowable Subject Matter
Claims 2 and 12, as well as their dependent claims 3 and 13, would be allowable if amended to include all of the features of the claims they depend upon, as well as to correct deficiencies under 35 USC 112.  The reasons for holding these claims as having allowable subject matter is the features of wherein the controller sets a neutral area using an entry width of the movement restricted area and a distance to the movement restricted area, and when the transmission module is in the neutral area, the positioning sensor measures a distance to the transmission module and the controller temporarily stops the cart robot, when viewed in other claimed features, render the claims novel and non-obvious in view of the prior art of record.
Claims 8 and 18 would be allowable if amended to include all of the features of the claims they depend upon, as well as to correct deficiencies under 35 USC 112.  The reasons for holding these claims as having allowable subject matter is the features of wherein the obstacle sensor measures a distance to a nearby cart robot or wall after the parking, and when the obstacle sensor senses an empty space occurring after the 
Claims 9 and 19 would be allowable if amended to include all of the features of the claims they depend upon, as well as to correct deficiencies under 35 USC 112.  The reasons for holding these claims as having allowable subject matter is the features of further comprising an accommodation part sensor configured to sense movement of an object in an accommodation part, wherein, while the cart robot is parked or after the cart robot is parked, the controller controls the accommodation part sensor to operate a security mode in which an inside of the accommodation part is monitored, when considered in view of other claimed features, render the claims novel and non-obvious in view of the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication Nos. 2020/00257293, 2019/0210849, 2013/0325244, 2020/0047337 and 2017/0108860, which relate to robots and object avoidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669